EXHIBIT 10.40 




PERFORMANCE UNIT AGREEMENT


Name of Participant:  _______________________________
Name of Plan:     Amended and Restated 2015 Ashland Global Holdings Inc.
Incentive Plan
Number of Performance Units:  _______________________
Three-Year Performance Period:    October 1, 20___ to October 1, 20___
Date of Award: _______________________, 20____
Vesting Date of Award: October 1, 20___
Ashland Global Holdings Inc. (“Ashland”) hereby confirms the grant of a
Performance Unit Award (“Award”) to the above-named Participant (hereinafter
called the “Participant”) pursuant to the Amended and Restated 2015 Ashland
Global Holdings Inc. Incentive Plan (hereinafter called the “Plan”) (Attachment
1) and this Performance Unit Agreement (“Agreement”) in order to provide the
Participant with an additional incentive to continue his/her services to Ashland
and to continue to work for the best interests of Ashland.
This Award is granted under, and subject to, all the terms and conditions of the
Long-Term Incentive Plan Program Memorandum (“LTIP”) (Attachment 2) and the
Plan, including, but not limited to, the forfeiture provision of Section 16(H)
of the Plan. Capitalized terms used but not defined in this Agreement shall have
the meanings given such terms in the Plan or the LTIP, as applicable.
In consideration of this Award, the Participant agrees that without the written
consent of Ashland, the Participant will not (i) engage directly or indirectly
in any manner or capacity as principal, agent, partner, officer, director,
employee or otherwise in any business or activity competitive with the business
conducted by Ashland or any of its subsidiaries; or (ii) perform any act or
engage in any activity that is detrimental to the best interests of Ashland or
any of its subsidiaries, including, without limitation, (aa) solicit or
encourage any existing or former employee, director, contractor, consultant,
customer or supplier of Ashland or any of its subsidiaries to terminate his, her
or its relationship with Ashland or any of its subsidiaries for any reason, or
(bb) disclose proprietary or confidential information of Ashland or any of its
subsidiaries to third parties or use any such proprietary or confidential
information for the benefit of anyone other than Ashland and its subsidiaries
(the “Participant Covenants”), provided, however, that section (ii) above shall
not be breached in the event that the Participant discloses proprietary or
confidential information to the Securities and Exchange Commission, to the
extent necessary to report suspected or actual violations of U.S. securities
laws, or the Participant’s disclosure of proprietary or confidential information
is protected under the whistleblower provisions of any applicable law or
regulation. Furthermore, Participant is advised that if Participant discloses
proprietary or confidential information of Ashland or its subsidiaries that
constitutes a trade secret to which the Defend Trade Secrets Act (18 USC Section
1833(b)) applies, then Participant shall not be held criminally or civilly
liable under any federal or state trade secret law, or considered to be in
violation of this Agreement where Participant's disclosure is made solely for
the purpose of reporting or investigating a suspected violation of law and in
confidence to a federal, state, or local government official, whether directly
or indirectly, or to an attorney; or where Participant's disclosure is made in a
complaint or other document filed in a lawsuit or other proceeding against
Ashland or any of its subsidiaries, and such filing is made under seal. The
Participant understands that if he or she makes a disclosure of proprietary or
confidential information that is covered above, he or she is not required to
inform Ashland, in advance or otherwise, that such disclosure(s) has been made.


1



--------------------------------------------------------------------------------

EXHIBIT 10.40 




Notwithstanding any other provision of the Plan or this Agreement to the
contrary, but subject to any applicable laws to the contrary, the Participant
agrees that in the event the Participant fails to comply or otherwise breaches
any of the Participant Covenants either during the Participant’s employment or
within twenty-four (24) months following the Participant’s termination of
employment with Ashland or its subsidiaries for any reason: (i) Ashland may
eliminate or reduce the amount of any compensation, benefit, or payment
otherwise payable by Ashland or any of its subsidiaries (either directly or
under any employee benefit or compensation plan, agreement, or arrangement),
except to the extent such compensation, benefit or payment constitutes deferred
compensation under Section 409A of the Internal Revenue Code (“Section 409A”)
and such elimination or reduction would trigger a tax or penalty under Section
409A, to or on behalf of the Participant in an amount up to the total amount
paid (or closing stock price of Common Stock on the payment date multiplied by
the number of shares of Common Stock awarded) or payable to the Participant
under this Agreement; and/or (ii) Ashland may require the Participant to pay
Ashland an amount up to the total amount paid (or closing stock price of Common
Stock on the payment date multiplied by the number of shares of Common Stock
awarded) to the Participant under this Agreement; in each case together with the
amount of Ashland’s court costs, attorney fees, and other costs and expenses
incurred in connection therewith.
Based upon the attainment of the Performance Goals outlined in the LTIP and the
Participant’s continued employment through the Vesting Date, this Award of
Performance Units will be paid to the Participant in shares of Ashland Common
Stock, par value $0.01 per share (“Common Stock”).
Notwithstanding the foregoing, and notwithstanding any provision of Section
12(A) of the Plan to the contrary, this Award shall be treated as follows in the
event of a Change in Control during the Performance Period and while the
Participant remains employed by Ashland:
(i) If the Award is assumed, continued, converted or replaced by the surviving
or resulting entity in connection with the Change in Control, then the Award
shall be treated as follows:
(a) If the Change in Control occurs during the first twelve (12) months of the
Performance Period, then (I) a pro-rata portion of the Performance Units will
become vested as of the date of the Change in Control (and payable within 30
days thereafter), determined by multiplying the target number of Performance
Units by a fraction, the numerator of which is the number of days from the first
day of the Performance Period through the date of the Change in Control and the
denominator of which is the full number of days in the Performance Period; and
(II) a pro-rata portion of the Performance Units will be converted to a
time-based, stock-settled Restricted Stock Unit award, with the number of such
Restricted Stock Units determined by multiplying the target number of
Performance Units by a fraction, the numerator of which is the number of days
remaining in the Performance Period after the date of the Change in Control and
the denominator of which is the full number of days in the Performance Period,
and such Restricted Stock Units will continue to vest, subject to the
Participant’s continued employment through the Vesting Date; provided that any
such outstanding unvested Restricted Stock Units will immediately vest upon the
termination of the Participant’s employment by Ashland without “Cause” (as
defined below), and not as a result of the Participant’s Disability or death,
during the one-year period beginning on the date of the Change in Control.
(b) If the Change in Control occurs after the first twelve (12) months of the
Performance Period, then (I) a pro-rata portion of the Performance Units will
become vested as of the date of the Change in Control (and payable within 30
days thereafter), determined by multiplying the number of Performance Units
earned based upon actual achievement of the Performance Goals up to the date of
the Change in Control by a fraction, the numerator of which is the number of
days from the first day of the Performance Period through the date of the Change
in Control and the denominator of which is the full number of days in the
Performance Period; and (II) a pro-rata portion of the Performance Units will be
converted to a time-based, stock-settled Restricted Stock Unit award, with the
number of such Restricted Stock Units determined by


2



--------------------------------------------------------------------------------

EXHIBIT 10.40 




multiplying the number of Performance Units earned based upon actual achievement
of the Performance Goals up to the date of the Change in Control by a fraction,
the numerator of which is the number of days remaining in the Performance Period
after the date of the Change in Control and the denominator of which is the full
number of days in the Performance Period, and such Restricted Stock Units will
continue to vest, subject to the Participant’s continued employment through the
Vesting Date; provided that any such outstanding unvested Restricted Stock Units
will immediately vest upon the termination of the Participant’s employment by
Ashland without “Cause” (as defined below), and not as a result of the
Participant’s Disability or death, during the one-year period beginning on the
date of the Change in Control.
(ii) If the Award is not assumed, continued, converted or replaced by the
surviving or resulting entity in connection with the Change in Control, then the
Performance Units will immediately vest in full (without pro-ration) upon the
date of the Change in Control, based upon (a) the target number of Performance
Shares, if the Change in Control occurs during the first twelve (12) months of
the Performance Period; or (b) the number of Performance Units earned based upon
actual achievement of the Performance Goals up to the date of the Change in
Control, if the Change in Control occurs after the first twelve (12) months of
the Performance Period.
For the avoidance of doubt, the transaction, or series of transactions,
initially approved by the Ashland Board of Directors on September 16, 2015,
intended to separate the Valvoline business from Ashland’s specialty chemical
business and create two independent, publicly traded companies, shall not
constitute a “Change in Control” for purposes of this Award.
For purposes of this Agreement, “Cause” shall mean (i) the willful and continued
failure of the Participant to substantially perform his or her duties with
Ashland or a subsidiary (other than such failure resulting from the
Participant’s incapacity due to physical or mental illness), (ii) willful
engaging by the Participant in gross misconduct materially injurious to Ashland
or a subsidiary, or (iii) the Participant’s conviction of or the entering of a
plea of nolo contendre (or similar plea under the law of a jurisdiction outside
the United States) to the commission of a felony (or a similar crime or offense
under the law of a jurisdiction outside the United States).
Notwithstanding any other provision of this Agreement, the P&C Committee may, in
its sole discretion, provide for accelerated vesting of the Award at any time
and for any reason.
For purposes of this Agreement, the Award will not be considered to be assumed,
continued, converted or replaced by the surviving or resulting entity in
connection with the Change in Control unless (i) the Award is adjusted to
prevent dilution of the Participant’s rights hereunder as a result of the Change
in Control, and (ii) immediately after the Change in Control, the Award relates
to shares of stock in the surviving or resulting entity which are publicly
traded and listed on a national securities exchange, in each case as determined
by the P&C Committee in its sole discretion prior to such Change in Control.
To the extent that the Award becomes vested pursuant to this Agreement in
connection with a Change in Control or the termination of the Participant’s
employment thereafter, the vested portion of the Award will be paid within 30
days after such amount becomes vested as provided herein; provided, however,
that to the extent necessary to comply with Section 409A, any such vested amount
shall be payable upon the earlier of (i) within 30 days after the Vesting Date;
(ii) within 30 days after the Participant’s separation from service (within the
meaning of Section 409A) or, if the Participant is a specified employee (as
determined by Ashland in accordance with Section 409A), within 30 days after the
first business day that is at least six months after the Participant’s
separation from service; or (iii) within 30 days after the occurrence of a
Change in Control that constitutes a “change in control event” within the
meaning of Treasury Regulation § 1.409A-3(i)(5).


3



--------------------------------------------------------------------------------

EXHIBIT 10.40 




Ashland confirms this Award to the Participant, as a matter of separate
agreement and not in lieu of salary or any other compensation for services, of
the number of Performance Units set forth above, subject to and upon all the
terms, provisions and conditions contained herein and in the LTIP and the Plan.
Copies of the Plan and related Prospectus are available for the Participant’s
review on Fidelity’s website.
Nothing contained in this Agreement, the LTIP or in the Plan shall confer upon
the Participant any right to continue in the employment of, or remain in the
service of, Ashland or its subsidiaries.
Information about the Participant and the Participant’s participation in the
Plan may be collected, recorded and held, used and disclosed by and among
Ashland, its subsidiaries and any third party Plan administrators as necessary
for the purpose of managing and administering the Plan. The Participant
understands that such processing of this information may need to be carried out
by Ashland, its subsidiaries and by third party administrators whether such
persons are located within the Participant’s country or elsewhere, including the
United States of America. By accepting this Award, the Participant consents to
the processing of information relating to the Participant and the Participant’s
participation in the Plan in any one or more of the ways referred to above.
The Participant consents and agrees to electronic delivery of any documents that
Ashland may elect to deliver (including, but not limited to, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports, and all other forms of communications)
in connection with this and any other award made or offered under the Plan. The
Participant understands that, unless earlier revoked by the Participant by
giving written notice to Ashland Global Holdings Inc., Attn: Shea Blackburn, 50
E. RiverCenter Blvd., Covington, KY 41011, this consent shall be effective for
the duration of the Award. The Participant also understands that the Participant
shall have the right at any time to request that Ashland deliver written copies
of any and all materials referred to above at no charge.
Please contact Shea Blackburn if you have any questions.
This Award of Performance Units is subject to the Participant’s on-line
acceptance of the terms and conditions of this Agreement through the Fidelity
website. The right to the Performance Units under the Plan shall expire if not
accepted by __________________.
By accepting the terms and conditions of this Agreement, the Participant
acknowledges receipt of a copy of the Plan, Prospectus, and Ashland’s most
recent Annual Report and Proxy Statement (the “Prospectus Information”). The
Participant represents that he or she is familiar with the terms and provisions
of the Prospectus Information and hereby accepts this Award on the terms and
conditions set forth herein and in the Plan, and acknowledges that he or she had
the opportunity to obtain independent legal advice at his or her expense prior
to accepting this Award.
IN WITNESS WHEREOF, ASHLAND has caused this instrument to be executed and
delivered effective as of the day and year first above written.
  
ASHLAND GLOBAL HOLDINGS INC.
 
 
By: __________________________________
 
Name: __________________________________
Title:  __________________________________


4

